Citation Nr: 1456847	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, prior to December 9, 2013.

3.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease, since December 9, 2013.

4.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder, prior to December 3, 2013.

5.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder, since December 3, 2013.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The March 2009 rating decision denied service connection for hypertension; granted service connection at a 10 percent initial evaluation for coronary artery disease, effective December 5, 2007; and granted service connection at a 10 percent initial evaluation for posttraumatic stress disorder (PTSD), effective December 5, 2007.

In February 2010, the RO issued a rating decision that found clear and unmistakable error in the March 2009 rating decision and granted an increased initial evaluation of 30 percent for the Veteran's service-connected coronary artery disease, effective December 5, 2007.  

In February 2014, the RO issued a rating decision that granted an increased evaluation of 60 percent for the Veteran's service-connected coronary artery disease, effective December 9, 2013; and granted an increased evaluation of 30 percent for his service-connected PTSD, effective December 3, 2013.  The Veteran continues to seek higher evaluations for these disabilities, and the Board has restated the issues on appeal in recognition of the staged ratings assigned by the RO.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (holding that separate ratings may be assigned for separate periods of time based on the facts found).

The issues of entitlement to increased evaluations for PTSD, both prior to and since December 3, 2013, are remanded to the RO for additional development.


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of hypertension in service or within one year of service separation.

2.  The Veteran's currently diagnosed hypertension is not shown to be related to his active duty service, or any incident therein, or to have been caused or aggravated by his service-connected diabetes mellitus, type II.

3.  Since the initial grant of service connection, the Veteran's coronary artery disease has been manifested by a left ventricular ejection fraction ranging from 45 to 50 percent; and there has been no showing of chronic congestive heart failure or a workload of 3 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, or syncope.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, active military service, may not be presumed to have been incurred in service, and was not the result of or proximately due to the Veteran's service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an initial evaluation of 60 percent, but no more, for coronary artery disease, prior to December 9, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

3.  The criteria for an evaluation in excess of 60 percent for coronary artery disease, since December 9, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's March 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The March 2008 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

As for the Veteran's claim for an increased evaluation of his coronary artery disease, this claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for this disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied.  A determination has been made that the Veteran's service treatment records were lost in transit.  The RO documented its attempts to locate these records in a September 2008 formal finding of unavailability memorandum.  The Veteran was notified of the missing records that same month.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The RO has obtained the Veteran's identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his service connection for hypertension claim, the RO provided the Veteran with a VA examination for hypertension in April 2012.  This examination was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of the Veteran's disability with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds this examination adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As for his increased evaluation claim, the RO provided the Veteran with an examination to determine the severity of his coronary artery disease in December 2013.  This examination was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of the Veteran's disability with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In March 2012 and October 2013, the Board remanded this matter for additional development.  Specifically, the Board's remands directed the RO to: request that the Veteran submit additional evidence in support of his claim and identify any physicians who treated him for his hypertension and coronary artery disease; obtain the Veteran's treatment records, from March 2010 to the present, from the VA medical center in Detroit, Michigan; schedule the Veteran for an examination addressing the etiology of his hypertension; and schedule the Veteran for an examination to determine the severity of his service-connected coronary artery disease.

In response, the RO sent notice letters for the Veteran in May 2012 and October 2013 requesting that he submit pertinent evidence in support of his claims, or identify any person or sources for the RO to assist him in gathering this evidence, including all treatment providers that he has seen for his hypertension and coronary artery disease.  The Veteran failed to reply to either of these letters.  Thus, the RO's actions to assist the Veteran in obtaining outstanding evidence on behalf of the Veteran are more than adequate.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In November 2013, the RO requested and received all outstanding treatment records relating to the Veteran from the VA medical center in Detroit, Michigan.  The RO also scheduled the Veteran for a VA examination for hypertension in April 2012 and a VA examination for coronary artery disease in December 2013.   Accordingly, the RO has substantially complied with the directives of the Board's March 2012 and October 2013 remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Service Connection for Hypertension

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  A minimum compensable evaluation of 10 percent is assigned with diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

The Veteran claims that he currently has hypertension, which was caused or aggravated by his service-connected diabetes mellitus, Type II.

As noted above, the Veteran's service treatment records are not available for review.  There is, however, no evidence of record indicating that the Veteran's hypertension was present during his active duty service, or within the first post service year.  The Veteran served in the Army from June 1969 to January 1971.  During VA examinations for hypertension performed in December 2008, May 2010, and April 2012, the Veteran indicated that he first received treatment for hypertension in 1984 or 1985.  

After reviewing the evidence of record, the Board finds that there is a current diagnosis of hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the Board finds that the competent and credible evidence of record does not link the Veteran's current hypertension to his active duty service.  To that effect, the Veteran's service treatment records are determined to be unavailable in this case.  However, after separation from service, there is no showing of continuity of symptomatology.  The Veteran reported that this disorder began in 1984 or 1985, which is more than 13 years after his separation from military service.  The first documented post-service evidence of record showing complaints of, treatment for, or a diagnosis of hypertension is dated in January 2001, which is 30 years after the Veteran's separation from military service.  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The evidence of record does not show that the Veteran's hypertension was manifested to a compensable degree within the year after active service.  Therefore, service connection for hypertension is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board finds that the medical evidence does not relate the Veteran's hypertension to his military service or to his service-connected diabetes mellitus, type II.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The Veteran underwent a VA examination for hypertension in April 2012.  After reviewing the Veteran's claims file and examining the Veteran, the VA examiner opined that the Veteran's hypertension was not related to his military service and was not caused or aggravated by his service-connected diabetes mellitus, type II.  In support of this opinion, the VA examiner cited the lack of any treatment for hypertension shown during service or in the years thereafter.  The examiner also noted the Veteran's history of having developed hypertension in 1984 or 1985, years before he was diagnosed with diabetes mellitus, type II.  Finally, the examiner noted that the Veteran's hypertension was well controlled.

Upon review and consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Increased Evaluation for Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran served on active duty in the Army from June 1969 to January 1971.  His report of separation, Form DD 214, documents that he served in the Republic of Vietnam from November 1969 and October 1970.  His military decorations include a Combat Infantry Badge and Army Commendation Medal.

The Veteran filed his claim seeking service connection for coronary artery disease on December 7, 2007.  The RO has assigned the Veteran's service-connected coronary artery disease an initial evaluation of 30 percent, from December 5, 2007 to December 9, 2013; and a 60 percent evaluation, effective December 9, 2013, under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005.  

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating requires chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A January 2010 private treatment summary letter noted that the Veteran had undergone a balloon angioplasty for in-stent restenosis in January 2009.  The physician also noted that the Veteran's diabetes mellitus was a significant contributing factor to his coronary artery disease, and that his hypertension and hyperlipidemia were additional factors.

A March 2010 stress echocardiogram with contrast revealed mild concentric left ventricular hypertrophy.  A visually estimated ejection fraction of the left ventricle was 45 percent.  The report also noted resting wall motion abnormalities with severe apical hypokinesis at rest, becoming dyskinetic immediately post stress.

In May 2010, a VA general medical examination was conducted. The Veteran reported complaints of chest and right arm pain, shortness of breath with exertion, and stated that he could not walk more than two miles at a time, or climb more than one and a half flights of stairs at a time.  Physical examination revealed normal heart sounds, with no gallops or murmurs.  X-ray examination of the chest revealed a shallow inspiration by the Veteran accentuating the pulmonary markings.  The transverse diameter of the heart was noted to be in the normal range.  The report listed a diagnosis of coronary artery disease, status post angioplasty and stent placements.  The examiner also noted that this disorder was currently stable, with no angina and estimated clinical METs of 8 to 10.  The examiner also noted that recent testing had been performed by the study findings were not available.

In December 2013, the Veteran underwent a VA examination for heart disorders.  The examination report listed a diagnosis of coronary artery disease.  The report noted that the Veteran did not have congestive heart failure, arrhythmia, a heart valve disorder, infections heart disorders, or pericardial adhesions.  Physical examination revealed his heart rate to be 74, with irregular rhythm.  His heart sounds were normal, with no jugular-venous distention.  There was no peripheral edema in his lower extremities.  There report indicated that there was no evidence of cardiac hypertrophy or cardiac dilation.  An electrocardiogram revealed an old inferior and anteroseptal infarct, with a few preventricular contractions.  An echocardiogram revealed left ventricular ejection fraction ranging from 45 to 50 percent.  An interview-based METs test revealed METS level ranging from greater than 7 to 10, which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging.  The report noted that the Veteran's heart disorder could cause problems with lifting and carrying things at work.  The examiner also noted that there was no objective evidence of congestive heart failure and the Veteran was not taking any medication for that disorder.

Based upon a longitudinal review of the record, the Board finds that the Veteran's coronary artery disease warrants a 60 percent evaluation, but no more, since the initial grant of service connection effective December 5, 2007.  Since the initial grant of service connection, the Veteran's coronary artery disease has been manifested by a left ventricular ejection fraction ranging from 45 to 50 percent.  Specifically, a March 2010 stress echocardiogram with contrast noted findings of mild concentric left ventricular hypertrophy, with a visually estimated ejection fraction of the left ventricle at 45 percent.  The next highest evaluation, a 100 percent rating, is not warranted at any time during the period on appeal as the evidence does not show chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or syncope, at any time since the initial grant of service connection.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

In this case, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the evaluation assigned herein for his service-connected coronary artery disease inadequate.  The Veteran's coronary artery disease is evaluated pursuant to Diagnostic Code 7005, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's heart disorder.  See 38 C.F.R. § 4.104.  Since the initial grant of service connection, the Veteran's coronary artery disease has been manifested by a left ventricular ejection fraction ranging from 45 to 50 percent; and there has been no showing of chronic congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or syncope.  A rating in excess of 60 percent is provided for certain manifestations of the service-connected heart disorder, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected coronary artery disease, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected coronary artery disease varied to such an extent that a rating greater or less than 60 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In conclusion, the preponderance of the evidence demonstrates that the Veteran's coronary artery disease warrants a 60 percent evaluation, but no more, since the initial grant of service connection effective December 5, 2007.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 


ORDER

Service connection for hypertension, including secondary to service-connected diabetes mellitus, type II, is denied.

An initial evaluation in excess of 60 percent for coronary artery disease, prior to December 9, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 60 percent for coronary artery disease, since December 9, 2013, is denied.


REMAND

The Veteran is seeking a higher evaluation for his PTSD.  Pursuant to earlier Board remands, the RO sent notice letters to the Veteran requesting that he submit additional evidence in support of his claim and identify any physicians who treated him for his PTSD.  The Veteran failed to respond to these requests.

Nevertheless, in December 2013, the Veteran underwent a VA examination for PTSD.  The examiner noted that the Veteran had been receiving psychiatric treatment from E.F., a psychologist in Trenton, Michigan, from January 2010 to the present.  The VA examiner also noted that a letter, dated May 7, 2012, from E.F. was reviewed and considered as part of the examination.  However, no records from E.F. are found in the Veteran's claims file.

Having been put on notice of the existence of specific private medical records, the RO must attempt to obtain these records.  See 38 C.F.R. § 3.159(c)(1) (2014); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  This task, however, is not possible without the assistance of the Veteran.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased evaluation for PTSD, to include all available treatment records from E.F., a psychologist in Trenton, Michigan, from January 2010 to the present.  The RO must notify the Veteran that the consequences for failure to cooperate in the development of the claim may include denial of the claim.  38 C.F.R. § 3.158 (2014).

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


